Citation Nr: 0026918	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for scars, 
traumatic, left thigh and right leg, currently evaluated as 
10 percent disabling.  

2.  Entitlement to service connection for a seizure disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased evaluation of 10 
percent disabling was granted for scars, traumatic, left 
thigh and right leg.  The veteran has indicated disagreement 
with the assigned evaluation.  By that same rating action, 
service connection was denied for a seizure disorder and the 
RO determined that new and material evidence had not been 
presented to reopen a claim for service connection for a 
psychiatric disorder.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claims must be remanded in order to ensure compliance 
with due process considerations.  Specifically, the record 
includes a VA Form 23-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), which was 
executed in 1989 in favor of the Commonwealth of Puerto Rico 
Public Advocate for Veterans Affairs (PRPAVA).  In July 2000, 
the PRPAVA submitted a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) in conjunction with the 
claims on appeal.  

However, the record indicates that in his VA Form 9 
(substantive appeal), which was received at the RO in May 
1999, the veteran indicated that he wished to be represented 
by the American Red Cross Organization.  There is no 
indication in the record that the American Red Cross has been 
formally appointed as the veteran's representative, or that 
he has informed PRPAVA that he no longer desires their 
representation in this appeal.  On remand, the veteran will 
be contacted in order to clarify which service organization 
he desires to represent him regarding the appeals which are 
currently before the Board.  

In a statement dated October 1998, the veteran also indicated 
that there was medical evidence from the VA Outpatient Clinic 
(OPC) in Mayaguez that was not considered in conjunction with 
his claims.  The Board notes that VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits. Bell v. Derwinski, 2 Vet.App. 611 (1992).  On 
remand, the RO will have the opportunity to obtain the 
veteran's treatment records from the Mayaguez OPC so that 
these records may be considered in conjunction with his 
appeals.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the VA 
Outpatient Clinic in Mayaguez, Puerto 
Rico, in order to request copies of all 
of the veteran's outpatient treatment 
records, for the period of 1989 to the 
present time.  

2.  The RO should contact the veteran in 
order to request clarification as to 
which service organization he wishes to 
represent him with regard to the claims 
on appeal.  The veteran should be 
provided with the appropriate forms with 
which to appoint a new representative, if 
he so desires, and he should be notified 
that if he desires to appoint a 
representative other than PRPAVA, a power 
of attorney (VA Form 21-22 or equivalent) 
must be executed.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


